Citation Nr: 1335019	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  09-27 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a skin disability of the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1987 to July 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which, in pertinent part, denied service connection for a skin condition of the bilateral hands.  

In May 2009, the Veteran requested to appear at a hearing before a decision review officer (DRO) at the local VA office.  The hearing was scheduled for August 19, 2013, but in a statement dated three days before the hearing, the Veteran waived his request to appear before a DRO and asked that the case continue directly to the Board.  As the Veteran has withdrawn his request for a hearing, the Board will proceed with a decision in this case.  


FINDING OF FACT

The Veteran's skin disability of the hands, manifested by dryness and cracking, is not etiologically related to any incident of active duty service to include chemical exposure. 


CONCLUSION OF LAW

A skin disability of the hands was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a skin disability of the hands.  In his July 2008 claim for service connection, he reported experiencing dryness and cracking of the hands.  He has also related the current skin condition to exposure to various chemicals during active duty service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board finds that the record establishes the presence of a current disability.  Although the claims file does not document any diagnosis from a medical professional to account for the Veteran's complaints of hand dryness and cracking, the Veteran is competent to describe symptoms that he experiences.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection.").  He also submitted photographs in August 2008 demonstrating dryness and cracking of the bilateral hands.  Furthermore, in September 2008, a physician noted the Veteran's complaints of dry and cracking hands in cold weather, though a chronic disability was not diagnosed.  Nevertheless, the Board finds that the Veteran's competent statements regarding the presence of a disability are sufficient to establish the first element of service connection in this case. 

An in-service injury is also demonstrated.  The Veteran contends that he was exposed to various chemicals during active duty service.  His DD-214 establishes that he served on active duty with the Navy as an aviation machinist's mate, a crew chief, a maintenance technician, and as part of a helicopter search and rescue aircrew.  Service treatment records also contain an occupational history form showing exposure to chemicals such as fuel, oil, epoxy paint, and zinc chromate in connection with the Veteran's various active duty work activities.  While service treatment records are negative for complaints or treatment pertaining to the skin of the Veteran's hands, the Board finds the evidence is sufficient to establish the Veteran's exposure to chemical compounds during active duty service.  An in-service injury is demonstrated.  

Regarding the third element of service connection, a nexus between the Veteran's current skin disability and the in-service injury, the Board notes that service records do not indicate such a link.  No chronic conditions were noted on the May 2007 retirement examination and the Veteran's skin was normal upon physical examination.  The Veteran also denied experiencing any skin diseases on the accompanying report of medical history.  Additionally, there is no evidence of a skin condition of the hands until September 2008, more than a year after the Veteran's separation from active duty service in July 2007.  

There is also no competent medical evidence in support of the claim.  The record does not contain a medical opinion linking the Veteran's skin condition of the hands to service and his treating physician has not identified a relationship between the current disability and exposure to chemicals during service.  In September 2008, the Veteran's doctor documented the Veteran's belief that his skin dryness was due to handling chemicals in the Navy, but this does not constitute competent medical evidence in support of the claim.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.).  

The Veteran has also submitted some internet information regarding exposure to certain chemicals, such as Benzene.  According to the information provided by the Veteran, exposure to cleaning compounds like Benzene can result in dermatitis and drying of the skin.  In order to establish service connection by means of such evidence it the articles must  "not simply provide speculative generic statements not relevant to the veteran's claim."  See Wallin v. West, 11 Vet. App. 509 514 (1998).   Instead, standing alone, the evidence must discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  In this case, the Board finds that the internet information submitted by the Veteran lacks the necessary degree of certainty to assign any substantial probative value.  The article does not specify the amount of exposure or the time that must pass before such manifestations result.  In addition, the record does not contain any information indicating that the Veteran was specifically exposed to benzene.  It is simply too general in nature to provide, alone, the necessary evidence to show that the Veteran's current skin disability of the hands is a result of active duty.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  

The Board has considered the Veteran's statements linking his current skin condition of the hands to active duty service.  The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, whether the Veteran has a chronic disability which is due to service, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377 (lay persons not competent to diagnosis cancer).  The Veteran is competent to testify as to observable symptoms, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id.  Furthermore, the Veteran has not reported a history of continuing symptoms since service.  As noted above, treatment records do not document any complaints of skin dryness or cracking until more than a year after his retirement from active duty and the Veteran has not reported experiencing continuous symptoms since service.  The Board discusses the Veteran's reported symptoms in the context of using lay evidence to prove the nexus element of a service connection claim under 38 C.F.R. § 3.303(a) and (d), but not 38 C.F.R. § 3.303(b).  See Davidson, 581 F.3d 1313; Walker, 708 F.3d at 1331. 

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was more than a year after his separation from active duty service.  In addition, there is no competent medical evidence that the claimed condition is related to active duty service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's skin disability of the hands and his military service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an August 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the August 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records and private medical records.  The Veteran has not identified any VA or other private health care providers who have treated the disability on appeal.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded a VA examination in response to his claim but has determined that no such examination is required.  As discussed above, the record does not contain any competent evidence in support of a link between the claimed skin condition and active duty service.  The internet article and September 2008 private medical record submitted by the Veteran are not considered competent evidence in support of the claim.  The Veteran is also not competent to provide a medical opinion in this case.  See Jandreau, supra.   Thus, a VA examination is not required by the duty to assist.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  



ORDER

Entitlement to service connection for a skin disability of the hands is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


